ORDER
Musgrave, Judge:
Upon consideration of Plaintiff s Motion to Sever and Dismiss those matters pertaining to Entry No. 175-0740439-4, which was challenged by way of Protest No. 2720-96-101165, and determining that the motion should be granted, it is hereby:
Ordered that all matters pertaining to Entry No. 175-0740439-4 be severed from this case and established as a separate case, the file number of which shall be 97-01-00149S.
Ordered that the initial filing fees which were paid at the time the summons in Case No. 97-01-00149 was filed need not be tendered again.
Ordered that Case No. 97-01-00149S is dismissed.